The following opinion was filed May 23, 1916:
ViNJE, J.
The plaintiff contends that these resolutions are insufficient to authorize any loan because (1) the statute does not authorize a loan for the purpose stated in the first resolution; (2) the resolution does not specify the time of payment; and (3) it does not specify the manner of payment, whether in annual instalments or otherwise.
It is urged that since the statute permits a loan only for the purpose of aiding in the erection or purchase of a schoolhouse, money cannot be borrowed for the purpose of remodeling a schoolhouse and building an addition thereto; that the remodeling of a building is not equivalent to an erection thereof. We think such a construction is too narrow. The statute was intended to enable school districts that did not have adequate schoolhouses to obtain them by purchase or erection, and it should receive a liberal construction to effectuate that purpose. The remodeling of a building is more than repairing it or making minor changes therein. The ordinary significance of the term imports a change in the re*16modeled building practically equivalent to a new one. When it is supplemented by the building of an addition thereto the whole operation may properly be held to come within the purview of the statute. The inclusion of an old structure into a practically new one does not take the process out of the meaning of the term “erection,” used in a broad sense. Especially is that so when the sum of $12,000 is deemed necessary to effect the change and build the addition. This amount itself implies in this case a radical reconstruction of the building or the construction of a substantial addition thereto. In either case the money is to be used in the erection of a school building within the broad meaning of the term.
The objection that the resolution does not specify the manner of payment is technically' correct. • Sec. 415 requires the time and manner of payment to be stated. But the omission in the resolution is supplied by sec. 258a — 1 and sec. 261, Stats. 1915. The former provides for annual instalments of principal and interest on all loans from trust funds to be payable on the first day of February of each year, and the latter limits the length of loans to school districts to fifteen years. The district voted the loan, and hence if it can lawfully be made from any available source its validity should be upheld. ‘Construing it as a loan from the state trust funds we have this •situation: The resolution does not comply with the strict requirements of the statute in that it does not specify the man-. .ner of payment, but, as pointed out, this omission is supplied ■by the statute. Having specified in the resolution that the time of payment should be fifteen years, the statute steps in and says the loan must be repaid in fifteen annual instal-ments, payable, with interest, on the first day of February of •each year. The clause “or some other source,” found in the resolution, may be treated as surplusage.
It was held in Burgess v. Dane Co. 148 Wis. 427, 134 N. W. 841, that the resolutions of minor deliberative bodies .should receive a liberal construction to effectuate their evident *17intent Much more so should such a rule be applied to the resolutions of'a district school meeting. The school code of 1911 provides for resolutions substantially as passed by the district, and that probably accounts .for the forms used. The evident intent was to make a loan of $12,000. That was the substance of the matter voted upon. The electors having passed upon the substantial things, namely, that the loan of $12,000 should be made and should be repaid within fifteen years, the statute fixed the other terms of the loan. The failure of the resolution to state the manner of payment was an omission which the statute supplied, and the maxim “that is certain which may be rendered certain” applies. The circuit court, therefore, erred in holding that the proceedings did not authorize a loan from the state trust funds.
The fact that the resolution provides for an interest rate of four and one-half per cent, and the statute for only four per cent, on state trust funds does not invalidate it, for a lower rate is advantageous to the district.
By the Oourt. — Order reversed, and cause remanded with directions to enter an order sustaining the demurrer to the complaint.
Eschweiler, J., took no part.
A motion for a rehearing was denied, with $25 costs, on October 3, 1916.